

116 S1454 IS: Voting System Cybersecurity Act of 2019
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1454IN THE SENATE OF THE UNITED STATESMay 14, 2019Mr. Peters (for himself, Mr. Lankford, Ms. Klobuchar, and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Help America Vote Act of 2002 to add a representative of the Department of Homeland
			 Security from the Cybersecurity and Infrastructure Security Agency on the
 Technical Guidelines Development Committee.1.Short titleThis Act may be cited as the Voting System Cybersecurity Act of 2019.2.Addition of representative of Department of Homeland Security from Cybersecurity and Infrastructure
 Security Agency on Technical Guidelines Development CommitteeSection 221(c)(1) of the Help America Vote Act of 2002 (52 U.S.C. 20961(c)(1)) is amended—(1)in the matter preceding subparagraph (A), by striking 14 and inserting 15;(2)by redesignating subparagraph (E) as subparagraph (F); and(3)by inserting after subparagraph (D) the following new subparagraph:(E)A representative of the Department of Homeland Security from the Cybersecurity and Infrastructure Security Agency who has operational expertise in cybersecurity..